Citation Nr: 1829389	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  14-42 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a sleep disorder.

2. Entitlement to service connection for low back pain also claimed as back spasms.

3 Entitlement to service connection for loss of left leg due to trauma.

4. Whether new and material evidence has been received to reopen the claim for service connection for facial scars causing disfigurement.

5. Whether new and material evidence has been received to reopen the claim for service connection for right knee sprain; right knee patellofemoral syndrome; right knee post-surgical changes; claimed as right knee condition.

6. Whether new and material evidence has been received to reopen the claim for service connection for right hip subtrochanteric bursitis claimed as right leg and hip condition.

7. Whether new and material evidence has been received to reopen the claim for service connection for status post bilateral femur fracture also claimed as pelvic fracture. 

8. Whether new and material evidence has been received to reopen the claim for service connection for left hip amputation, with disarticulation, also claimed as full leg amputation.

9. Whether new and material evidence has been received to reopen the claim for service connection for left wrist fracture, residuals of; status post open reduction and internal fixation.

10. Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for lower back pain and entitlement to service connection for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for facial scars causing disfigurement; for right knee sprain; right knee patellofemoral syndrome; right knee post-surgical changes; claimed as right knee condition; for right hip subtrochanteric bursitis claimed as right leg and hip condition; for status post bilateral femur fracture also claimed as pelvic fracture; for left hip amputation, with disarticulation, also claimed as full leg amputation; and for left wrist fracture, residuals of; status post open reduction and internal fixation in a January 2007 rating decision.

2. The RO denied service connection for PTSD and denied reopening a claim of entitlement to service connection for facial scars causing disfigurement and for left wrist fracture, residuals of; status post open reduction and internal fixation in a December 2009 rating decision. 

3. The RO denied the reopening of the Veteran's claims for service connection for facial scars causing disfigurement; for right knee sprain; right knee patellofemoral syndrome; right knee post-surgical changes; claimed as right knee condition; for right hip subtrochanteric bursitis claimed as right leg and hip condition; for status post bilateral femur fracture also claimed as pelvic fracture; for left hip amputation, with disarticulation, also claimed as full leg amputation; for left wrist fracture, residuals of; status post open reduction and internal fixation; and for PTSD in a final decision issued in August 2012.

4. The evidence submitted since the August 2012 final rating decision includes evidence that was not previously of record, but that evidence does not relate to an unestablished fact, nor does the evidence raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for facial scars causing disfigurement; for right knee sprain; right knee patellofemoral syndrome; right knee post-surgical changes; claimed as right knee condition; for right hip subtrochanteric bursitis claimed as right leg and hip condition; for status post bilateral femur fracture also claimed as pelvic fracture; for left hip amputation, with disarticulation, also claimed as full leg amputation; for left wrist fracture, residuals of; status post open reduction and internal fixation; and for PTSD.

5. New evidence regarding the claim for loss of left leg due to trauma since the August 2012 rating decision was issued is merely cumulative or redundant of the evidence previously of record.


CONCLUSIONS OF LAW

1. The RO's August 2012 decision denying service connection for facial scars causing disfigurement; for right knee sprain; right knee patellofemoral syndrome; right knee post-surgical changes; claimed as right knee condition; for right hip subtrochanteric bursitis claimed as right leg and hip condition; for status post bilateral femur fracture also claimed as pelvic fracture; for left hip amputation, with disarticulation, also claimed as full leg amputation; for left wrist fracture, residuals of; status post open reduction and internal fixation; and for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has not been presented since the August 2012 rating decision denying the reopening of the Veteran's claims for service connection for facial scars causing disfigurement; for right knee sprain; right knee patellofemoral syndrome; right knee post-surgical changes; claimed as right knee condition; for right hip subtrochanteric bursitis claimed as right leg and hip condition; for status post bilateral femur fracture also claimed as pelvic fracture; for left hip amputation, with disarticulation, also claimed as full leg amputation; for left wrist fracture, residuals of; status post open reduction and internal fixation; and for PTSD those claims are not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156, 3.303 (2017).

3. New and material evidence has not been presented to reopen the claim for loss of left leg due to trauma.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Veteran petitions to reopen the previously denied claims of entitlement to service connection for service connection for facial scars causing disfigurement; for right knee sprain; right knee patellofemoral syndrome; right knee post-surgical changes; claimed as right knee condition; for right hip subtrochanteric bursitis claimed as right leg and hip condition; for status post bilateral femur fracture also claimed as pelvic fracture; for left hip amputation, with disarticulation, also claimed as full leg amputation; for left wrist fracture, residuals of; status post open reduction and internal fixation; and for PTSD.  For the following reasons, the Board finds that reopening is not warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial- regardless of whether the denial was on the merits or on procedural grounds-to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

The evidence and material of record in August 2012 when the RO last denied the Veteran's claim for the injuries and residuals of the injuries he received on November 23, 2002, established that said injuries were the result of his own willful misconduct and may be briefly summarized.  The Veteran's service records regarding the investigation of the November 23, 2002, incident include a finding by the investigating officer that was approved by the office of the commanding general, stating that the Veteran's injuries sustained on November 23, 2002 were not in the line of duty (LOD) and were due to his own willful misconduct.  A summary of the investigating officer's findings shows that the Veteran was not wearing his seatbelt while driving in excess of the speed limit, along a 2-lane highway.  See February 2003 Commanding Investigation.  While in a no passing zone, the Veteran crossed into the lane of oncoming traffic in order to pass a pick-up truck towing a 25-foot horse trailer.  While in the lane of oncoming traffic, the Veteran engaged in a head on collision with a vehicle driving in the opposite direction.  The Veteran was thrown from the vehicle and was subsequently taken to the hospital for injuries related to the accident while his passenger, a fellow Marine, died at the scene.  Id.

The additional evidence submitted after the August 2012 rating decision was issued includes new VA medical treatment records.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

After reviewing this additional evidence, the Board finds that some of the evidence submitted since the August 2012 rating decision is duplicative of evidence that was of record in August 2012.  This evidence is merely cumulative of the evidence already of record in August 2012, and is therefore not new and material evidence. Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Furthermore, the newly submitted VA medical treatment records, while not previously of record at the time of the RO's August 2012 rating decision, do not establish that his claimed injuries from the November 2002 incident were sustained in the line of duty or were the result of something other than the Veteran's own willful misconduct.  The evidence received since the August 2012 rating decision does not alter the factual bases upon which the previous denials were predicated.  This additional evidence does not constitute material evidence because - even when viewed in the context of all of the evidence of record - the added evidence does not present a reasonable possibility of substantiating the claims.  It is undisputed that the Veteran was injured on November 23, 2002.  The fact that he received post-service treatment for those injuries does not show that the injuries or residuals as a consequence of those injuries were incurred in the line of duty or that the actions that led to those injuries and their residuals did not constitute misconduct.  The Board finds that the evidence submitted since the August 2012 rating decision does not provide relevant information as to the question of whether the injuries and the residuals of the injuries of the motor vehicle accident were incurred in the line of duty and/or were not the result of the Veteran's own willful misconduct, and that no such evidence has been received - before or since the August 2012 denial.  Therefore, the Board finds that the Veteran has not presented evidence since the August 2012 rating decision which raises a reasonable possibility of substantiating the claims of entitlement to service connection for facial scars causing disfigurement; for right knee sprain; right knee patellofemoral syndrome; right knee post-surgical changes; claimed as right knee condition; for right hip subtrochanteric bursitis claimed as right leg and hip condition; for status post bilateral femur fracture also claimed as pelvic fracture; for left hip amputation, with disarticulation, also claimed as full leg amputation; for left wrist fracture, residuals of; status post open reduction and internal fixation; and for PTSD.

For the reasons set forth above, none of the evidence added to the record since the August 2012 rating decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for facial scars causing disfigurement; for right knee sprain; right knee patellofemoral syndrome; right knee post-surgical changes; claimed as right knee condition; for right hip subtrochanteric bursitis claimed as right leg and hip condition; for status post bilateral femur fracture also claimed as pelvic fracture; for left hip amputation, with disarticulation, also claimed as full leg amputation; for left wrist fracture, residuals of; status post open reduction and internal fixation; and for PTSD.  Therefore, the August 2012 rating decision remains final, and the service connection claims are not reopened.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156 (a).  Having found that the evidence is not new and material, no further adjudication of either claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Loss of leg due to trauma

In determining whether new and material evidence is required to reopen the claim, the focus must be on whether the evidence amounts to a new claim "based upon distinctly diagnosed diseases or injuries" from the claim considered in the prior final decision.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008) (holding that claims based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims, even if they involve the same symptomatology).  A new diagnosis does not necessarily amount to a new claim if the evidence shows that the same disease or injury was in fact adjudicated in the prior decision.  See Velez, 23 Vet. App. at 204; see also Boggs, 520 F.3d at 1336 (a misdiagnosis cannot be the basis for a new claim).  

In this case, the Veteran's current claim for loss of leg due to trauma concerns the same disease or injury that was the basis of the left hip amputation, with disarticulation, also claimed as full leg amputation, considered and denied in the August 2012 decision, because they involve the same pathology and anatomical location.  Further, the trauma which caused the Veteran's loss of leg relates to the previously discussed motor vehicle accident.  See id.  See also April 2005 Comprehensive Orthopedic Evaluation (noting that as a result of the motor vehicle accident the Veteran had a left lower extremity below the knee amputation which was revised to a left hip disarticulation).  Accordingly, new and material evidence must be received to reopen it. 

ORDER

As new and material evidence to reopen the claim for service connection for facial scars causing disfigurement has not been received, the appeal as to this issue is denied.

As new and material evidence to reopen the claim for service connection for right knee sprain; right knee patellofemoral syndrome; right knee post-surgical changes; claimed as right knee condition has not been received, the appeal as to this issue is denied.

As new and material evidence to reopen the claim for service connection for right hip subtrochanteric bursitis claimed as right leg and hip condition has not been received, the appeal as to this issue is denied.

As new and material evidence to reopen the claim for service connection for status post bilateral femur fracture also claimed as pelvic fracture has not been received, the appeal as to this issue is denied.

As new and material evidence to reopen the claim for service connection for left hip amputation, with disarticulation, also claimed as full leg amputation and loss of leg due to trauma, has not been received, the appeal as to this issue is denied.

As new and material evidence to reopen the claim for service connection for left wrist fracture, residuals of; status post open reduction and internal fixation has not been received, the appeal as to this issue is denied.

As new and material evidence to reopen the claim for service connection for PTSD has not been received, the appeal as to this issue is denied.

As new and material evidence to reopen the claim for service connection for loss of left leg due to trauma has not been received, the appeal as to this issue is denied.

REMAND

The Veteran's claim for entitlement to service connection for lower back pain and entitlement to service connection for a sleep disorder is remanded for further development in accordance with VA's duty to assist.  

The Veteran contends that his sleep disorder and lower back pain were caused by his active duty service.  The Veteran's STRs indicate he complained of lower back pain that had persisted for several months.  See January 2001 STRs.  The Veteran's STRs also show that he was treated with trazodone for insomnia.  See April 2003 Discharge Summary.  The Board finds that a VA opinion as to the likelihood that the Veteran's lower back pain and sleep disorder were caused by service, must be obtained in order to fulfill the VA's duty to make reasonable efforts to assist the appellant in substantiating the claim.  See 38 U.S.C.§ 5103A (a) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2016); accord DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that VA is obliged to provide an examination if there is insufficient competent medical evidence on file to decide the claim, when the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, when evidence establishes that an event, injury, or disease occurred in service, and when there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed lower back pain.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed lower back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include symptoms noted in January 2001, and/or manifested within one year of service separation.  The examiner should indicate whether any low back disorder is the result of the November 23, 2002 accident. 

The opinion provider should explain the rationale for the opinion given.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep disorder.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must render an opinion with supporting rationale as to the following:

(a) Identify whether the Veteran suffers from any current sleep disorders. 

(b) If a sleep disorder is found, determine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed sleep disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should indicate whether any sleep disorder is the result of the November 23, 2002 accident. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full. If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, readjudicate the claims on the merits. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


